Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 1, 2022 has been entered. Claims 1, 2, 4, 5, 9 remain pending in the application.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-5, 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S.Ct. 2347 (2014).
Claim 1 of the claimed invention are directed to a judicial exception (an abstract idea) without significantly more. Claims 1, 2, 4, 9 are directed to an injection molding machine to manage a defect in a molding process.  The claims recite limitations for “a storage to store information showing relationships between a plurality of operation processes and a plurality of molding controls related to the operation processes and information showing relationships between the molding controls and a plurality of molding defects of the product; a display to display a plurality of the operation processes and the molding defects; a controller to extract the molding controls as the relevant molding controls, based on a table preset from a plurality of the operation processes and the molding defects; the display displays a setting screen for a selected molding control selected from the relevant molding controls by the operator; the controller configured to determine a molding control related to the selected operation process and related to the selected molding defect; the display displays a description indicating an effect or influence of a selected molding control selected from the relevant molding controls by the operator; the controller changes the settings for the selected molding control or the relevant molding control according to the input by the operator; a controller configured to determine the relevant molding controls based on the selected operation process, the selected molding defect, the first table, and the second table by determining a logical conjunction of the plurality of molding controls related to the selected operation process and the plurality of molding controls related to the selected molding defects as the relevant molding controls”. The recited claims are directed the abstract concept of storing, showing, selecting, displaying, determining and changing data from a knowledge database related to injection molding process improvement. 
Specifically, the limitation of determining a logical conjunction of the plurality of molding controls related to the selected operation process and the plurality of molding controls related to the selected molding defects, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (such as a controller). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The recited claims are analogous to those of Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016), wherein the court determined that the focus of the asserted claims, as illustrated by claim 12, is on collecting information, analyzing it, and displaying certain results of the collection and analysis. The claim requirement of “displaying concurrent visualization” was determined to be insufficient to qualify as something more. The court further determined that the claims were clearly focused on the combination of those abstract-idea processes. The advance they purported to make was a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular inventive technology for performing those functions. The claims of Electric Power Group were therefore determined to be directed to an abstract idea. Like the claims of Electric Power Group the claim limitations for receiving input, analyzing and filtering data, and generating an output are directed to an abstract idea.
The limitations directed to determining a statistical occurrence and presenting the output starting from the causes with greater statistical occurrence, represent insignificant post solution activity and describe mathematical relationships and algorithms, which have been found by the courts (e.g., Benson, Flook, Diehr, Grams) to be an abstract idea.  
Other claims dependent on claim 1 similarly do not recite significantly more than the abstract idea and are rejected for the same reasons.
Although claim 5 recites limitations related to presenting the operator with a selected molding control selected from the relevant molding controls (such as through testing results) and reading user input relative to the result of the test performed, limitations directed to the action implementation of the testing and the determination of a result are not positively recited and therefore no patentable weight is given to the intended use of performing an experimental test on the press. 
Courts have found computers and computer implemented processes to be ineligible when generic computer functions are merely used to implement an abstract idea.   It is noted that if the broadest reasonable interpretation of the recited claim limitations were limited to a computer implementation, adding a generic computer to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claimed invention into eligible subject matter. Generic computer‐implementation of the method is not a meaningful limitation that alone can amount to significantly more than the exception. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant’s foot cause failure analysis filtering tool in the general field of industrial manufacturing process improvement and would not provide significantly more than the judicial exception itself. Examination of the claims—as a whole and in terms of each claim’s limitations—reveals that the claims are not directed to improving computer performance and do not recite any such benefit. The claims are directed to root cause failure analysis through data input and filtering, and merely use a computer to improve the performance of that determination—not the performance of a computer.  The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims. (See Bancorp, 687 F.3d at 1279; Gottschalk, 409 U.S. at 67).
The analysis above applies to all statutory categories of invention.  Accordingly, claim 1, 2, 4-5, 9 are rejected as ineligible for patenting under 35 U.S.C. §101 based upon the same rationale.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitations “using a logical conjunction of the plurality of molding controls related to the selected operation process and the plurality of molding controls related to the selected molding defects as the relevant molding controls” in lines 15-17. It is unclear whether the phrase of “using a logical conjunction” requires judgement about “logical conjunction”. The specification does not provide a standard for ascertaining what would or would not meet the claimed logical conjunction, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. So it renders the claim indefinite. 
Claims 2, 4-5 and 9 depended on claim 1 are rejected as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzocco et al. (US 2015/0324934).
Regarding claim 1, Mazzocco discloses that, as illustrated in Fig. 1-3, an injection molding machine for molding a product by injection a resin into a mold, the injection molding machine comprising:
 a storage (e.g. item 18 (memory) in Fig. 1 or items 38, 40, 42, 44, 46, 48, 50 and 56 (database) in Fig. 3) configured to store a first table preset (for example, a fifth database 46 ([0055]), a sixth database 56 ([0056]) and a seventh database 58 ([0057])) from a plurality of operation processes included in a molding process for the product and a second table preset (for example, a first database ([0051]), a second database ([0052]), a third database ([0053]) and a fourth database ([0054])) from a plurality of molding defects of the product, the first table correlating the plurality of operation processes with a plurality of molding controls, the second table correlating the molding controls with the plurality of molding defects, wherein the operation processes include measurements received at a controller in communication from one or more sensors ([0023]; [0033]; [0034]; [0035]; [0036]; [0069], lines 1-7 from bottom (i.e., as a variant the system 30 can suggest the problem based on sensors linked to the management of the press 11));  
a display (Fig. 1, item 14) which is configured to display a plurality of the operation processes and the molding defects, and display relevant molding controls which are the molding controls related to a selected operation process selected from a plurality of the operation processes by an operator and related to a selected molding defect selected from a plurality of molding defects by the operator ([0039]; ([0045], lines 1-5 from bottom); ([0064], lines 1-5 from bottom)).
a controller (Fig. 1, item 17 (a processor)) configured to determine the relevant molding controls based on the selected operation process, the selected molding defect, the first table, and the second table by using a logical conjunction of the plurality of molding controls related to the selected operation process and the plurality of molding controls related to the selected molding defects as the relevant molding controls ([0047]; [0051]; [0052]; [0055]; [0056]; [0057]; [0095]; [0100]).
Basically, Mazzocco discloses that, the architecture of the system 30 is provided to determine the molding controls including more intelligent learning from previous problems that have been solved. In other words, Mazzocco disclose that, the controller is provided an optimization to the operation process to avoid or reduce defects in a manner that would meet the logical conjunction.   
 Regarding claim 2, Mazzocco discloses that, in the injection molding machine the display displays a setting screen for a selected molding control selected from the relevant molding controls by the operator (When a person works on or supervises a press 11 or a work island 10, he is asked by the display 14 or 36 if he is going to intervene on a problem or stall ([0066])).
Regarding claims 4 and 9, Mazzocco discloses that, the injection molding machine further comprises the controller configured to extract a molding control related to the selected operation process and related to the selected molding defect as the relevant molding control. Further, Mazzocco discloses that, in the injection molding machine the display displays a description indicating an effect or influence of a selected molding control selected from the relevant molding controls by the operator, or of the relevant molding control, on the operation process or the molding control (The problem can be directly accepted by the system 30 by reading the input from the keypad 16 of the operator or a predefined list of problems with a selection option is automatically shown on the display 14 by accessing the data of the database 38, or else, the display 14 allows a search in database 38 to be carried out by a keyword or by a collection of images which may optionally be filtered according to specific criteria. These criteria may be associated, for example, with the technical characteristics of the project (e.g. with the particular type of molded piece, the plastic material, the gate configuration, etc.). … For example, if the injection pressure (data normally present and monitored by the press 11) differs with respect to a “normal” value, this could be automatically detected by the system 30 and/or prompted to the operator with a message on the display ([0069])).
Regarding claim 5, Mazzocco discloses that, in the injection molding machine the operator inputs settings for a selected molding control selected from the relevant molding controls by the operator, or for the relevant molding control, the controller changes the settings for the selected molding control or the relevant molding control according to the input by the operator (The specific information and/or the results of the tests, obtained from the keypad 16 after manual input by the user or automatically detected on the press 11 by the unit 34 through sensors or by reading and/or scanning the database 56 are, in turn, input into the filter of causes until a single cause of the problem being analyzed is determined ([0077])).  
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered.
Regarding arguments that the 101 rejection does not meet Step 2A (prong 1 and prong 2) and Step 2B (any elements which are significantly more than the abstract idea), it is not persuasive. The recited claim languages in claims 1, 2, 4 and 9, are directed the abstract concept of storing, showing, selecting, displaying, determining and changing data from a knowledge database related to injection molding process improvement. In other words, all recited activities in these claims are related to data manipulation. Thus, prong 1 in Step 2A is met at least for claims 1, 2, 4 and 9. Though, a controller is mentioned in the claims, however, there is no a particular practical application being disclosed. For example, there is no any mention about the controller how to control the practical injection molding process. In other words, the controller does not connect to any structural elements of the injection molding, such as molds, hot-runners, screws or motors etc. Thus, prong 2 in Step 2A is met at least for claims 1, 2, 4 and 9. For Step 2B, at least in claims 1-2, 4 and 9, there is nothing in the claims which is significantly more than the abstract ides.  
Although claim 5 recites limitations related to presenting the operator with a selected molding control selected from the relevant molding controls (such as through testing results) and reading user input relative to the result of the test performed, limitations directed to the action implementation of the testing and the determination of a result are not positively recited and therefore no patentable weight is given to the intended use of performing an experimental test on the press.
Regarding arguments (about 103 rejections) that Mazzocco does not teach obvious each of the features of independent claim 1, it is not persuasive.  
Though Mazzocco does not explicitly say a controller configured to determine the molding controls as the relevant molding controls. However, Mazzocco discloses that, the architecture of the system 30 can be distributed on a network (Fig. 2) wherein a server or central computer 32 (as a controller) is connected by lines 34 to various work islands 11 to control and exchange data with them ([0047]). Further, Mazzocco discloses the presses 11 become more intelligent that operators can obtain the instructions based learning from previous problems that have been solved ([0100]).  For one of ordinary skilled in the art, it would have been obvious that Mazzocco disclose that, to determine the molding controls as the relevant molding controls, based on a table preset from a plurality of the operation processes and the molding defects ([0095], [0100]).  
For example, Applicant argues that, Mazzocco is directed to “finding a solution to the problem” and Applicant’s invention is to provide an injection molding machine capable of easily setting injection molding controls to prevent molding defects, it is not persuasive. Mazzocco discloses the presses 11 become more intelligent that operators can obtain the instructions based learning from previous problems that have been solved ([0095], [0100]). This means that in the teachings of Mazzocco, the increasingly more intelligent system 30 will have a capability to prevent the same problem from happening again based on the learning from the previous problems having been solved.         
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742